DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is based on and claims priority under 35 U.S.C. §119 to Korean Patent Application No. 10-2019-0083952 filed on July 11, 2019, and Korean Patent Application No. 10- 2020-0050319 filed on April 24, 2020 in the Korean Intellectual Property Office.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
4.	Acknowledgment is made of applicant's submission of Information Disclosure Statement, dated January 13, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Status
5.	Acknowledgment is made of the present application is filed on July 9, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.

Specification
6.	The title of the invention is not descriptive.
The title of this application is “METHOD AND APPARATUS FOR PERFORMING COMMUNICATION IN WIRELESS COMMUNICATION SYSTEM.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 9 and 20 rejected under 35 U.S.C. 112(b).
Regarding claim 9, it recites, “The method of claim 1, further comprising: 
identifying, based on a preset field in the DCI received from the BS, a field comprising information for DMRS ports for the cooperative communication when the UE determines that the cooperative communication is activated by the BS; and 
determining, based on a value indicated in the identified field, a DMRS port for the cooperative communication.”
Claim 9 depends from claim 1, and claim 1 recites, “A method of a user equipment (UE) for performing a cooperative communication in a wireless communication system, the method comprising: 
transmitting, to a base station (BS), UE capability information indicating whether the UE supports the cooperative communication for receiving physical downlink shared 
obtaining, via radio resource control (RRC), information indicating whether the cooperative communication is applied by the BS; 
identifying a format of a medium access control control element (MAC CE) received from the BS based on the obtained information indicating whether the cooperative communication is applied by the BS; and
determining, based on the identified format of the MAC CE, transmission configuration indication (TCI) states according to corresponding TRPs of the plurality of TRPs.”
Based on the information presented above, claim 9 is rejected since there is a lack of antecedent basis for the usage of the term “the DCI” as indicated in italics in the identifying step. 
Same rationale applies to the usage of the term “the DCI” in claim 20 line 2.
9.	Claims 9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Allowable Subject Matter
10.	Claims 1-8 and 10-19 are allowed. Claims 9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Mondal et al. (US 2021/0168779) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the method for setting physical downlink shared channel (PDSCH) default beam behavior for single transmission-reception point (TRP), single downlink control information (DCI) multi-TRP and multi-DCI multi-TRP operation, as well as physical downlink control channel (PDCCH) prioritization based on quasi-colocation (QCL) Type-D for multi-panel reception and single panel reception; the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the claim limitations, the information disclosure statement submitted January 13, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“identifying a format of a medium access control control element (MAC CE) received from the BS based on the obtained information indicating whether the 
Claim 12 includes similar limitations.
“in response to receiving that the UE supports the cooperative communication, transmitting, to the UE via a radio resource control (RRC), information indicating whether the cooperative communication is applied by the BS;” and “transmitting a medium access control control element (MAC CE) comprising information for transmission configuration indication (TCI) states according to corresponding TRPs of the plurality of TRPs,” as specified in claim 11. 
Dependent claims 2-10 and 13-20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence 
Zhang et al. (US 10,863,494) is generally directed to various aspects of the method for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions;
Mondal et al. (US 2021/0168779) is cited to set physical downlink shared channel (PDSCH) default beam behavior for single transmission-reception point (TRP), single downlink control information (DCI) multi-TRP and multi-DCI multi-TRP operation, as well as physical downlink control channel (PDCCH) prioritization based on quasi-colocation (QCL) Type-D for multi-panel reception and single panel reception;
Baldemair et al. (US 2020/0287691) is generally directed to various aspects of operating a feedback radio node in a radio access network, wherein the feedback radio node is configured with a feedback configuration, the feedback configuration configuring the feedback radio node to provide acknowledgement feedback pertaining to a subject transmission scheduled for reception by the feedback radio node, and the feedback configuration also configures, for the acknowledgement feedback, a plurality of data substructures associated to the subject transmission such that the acknowledgement 
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WEI ZHAO/           Primary Examiner, Art Unit 2473